Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This office action is in response to the filing of the Applicant Arguments/Remarks Made in an Amendment on 06/06/2022. Currently, claims 1-4, 6, 8-9 and 12-20 are pending in the application. Claims 12-13 and 15-20 are withdrawn from Consideration. Claims 5, 7 and 10-11 have been cancelled.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6 and 14 are rejected under 35 U.S.C. 103 as being obvious over Briere (US 20120223365 A1) in view of LIN et al (US 20200403090 A1).

Regarding claim 1, Figure 4A of Briere discloses a semiconductor device comprising: 
an epitaxial ([0025]) substrate comprising: 
a substrate (202); 
a strain-relaxed layer (304, [0050]) covering and contacting the substrate, wherein the strain-relaxed layer (304) comprises a first strain-relaxed layer, and the first strain-relaxed layer comprises silicon nitride ([0052]); and 
a III-V compound stacked layer (306+308+410, [0050]) covering and contacting the strain-relaxed layer (304), wherein the III-V compound stacked layer comprises a nucleation layer (306, [0055]) covering and contacting the strain-relaxed layer (304), a transition layer (308, [0055]) covering and contacting the nucleation layer, a superlattice (410) covering and contacting the transition layer, and wherein the superlattice is formed by alternately stacking aluminum gallium nitride and aluminum nitride ([0058] teaches that 310a in 410 is aluminum nitride and [0060]-[0061] teaches 310b/310c is aluminum gallium nitride; there is alternately stacking aluminum gallium nitride and aluminum nitride since there are three layers of 412 comprising 310a/310b/310c in 410). 

Briere does not explicitly teach that the first strain-relaxed layer comprises silicon oxide, or silicon carbide, wherein the first strain-relaxed layer comprises a plurality of different material layers, one of the plurality of different material layers is silicon oxide and another one of the plurality of different material layers is silicon carbide.
 
However, LIN is a pertinent art which teaches a GaN-based semiconductor device that is widely used in light-emitting diode (LED) elements and high-frequency elements, such as high electron mobility transistors (HEMT) with heterogeneous interfacial structures ([0002]). Figure 1A of LIN teaches such a device wherein a strain relaxed layer (210+220) is formed on a substrate (200), wherein LIN teaches that the insulating layer 210 is a high-quality silicon oxide insulating layer or in other embodiments, the insulating layer 210 is a dielectric layer, such as silicon oxide, silicon nitride, silicon oxynitride, silicon carbide, the like, or a combination thereof and the material of seed layer 220 is silicon or doped silicon carbide ([0020]-[0021]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a first strain-relaxed layer on the substrate of Briere, wherein the first strain-relaxed layer comprises silicon oxide, or silicon carbide, wherein the first strain-relaxed layer comprises a plurality of different material layers, one of the plurality of different material layers is silicon oxide and another one of the plurality of different material layers is silicon carbide according to the teaching of LIN ([0020]-[002]) in order to develop the device layer above the first strain-relaxed layer, since it has been held to be within the general skill of a worker in the art to select a known material such as silicon oxide, silicon nitride or silicon carbide or in combination as a strain relaxed layer on the substrate on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 (CCPA 1960). Moreover, the court has held that a simple substitution of one known element for another to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).

Regarding claim 2, Figure 4A of Briere discloses that the semiconductor device of claim 1, wherein the nucleation layer (306) comprises aluminum nitride and the transition layer (308) comprises aluminum gallium nitride ([0055]).

Regarding claim 3, Figure 4A of Briere discloses that the semiconductor device of claim 1, wherein a chemical formula of the aluminum gallium nitride in the superlattice is Al.sub.YGa.sub.1-YN, and 0.2.ltoreq.Y.ltoreq.0.3 ([0060]). 

Regarding claim 4, Figure 4A of Briere discloses that the semiconductor device of claim 2, wherein a chemical formula of the aluminum gallium nitride in the transition layer (308) is Al.sub.xGa.sub.1-xN, and 0.7.ltoreq.X.ltoreq.0.8 ([0055]). 

Regarding claim 6, Figure 4A of Briere discloses that the semiconductor device of claim 1, wherein the substrate (202) comprises a silicon substrate, a sapphire substrate or a silicon on insulator substrate ([0046]). 

Regarding claim 14, Figure 4A of Briere in view of LIN do not explicitly teach that the semiconductor device of claim 1, wherein a thickness of the strain-relaxed layer (304) is greater than 1 nanometer.


However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.


Claims 1 and 8-9 are rejected under 35 U.S.C. 103 as being obvious over LIN et al (US 20200403090 A1) in view of Zhao (US 20190157081 A1).

Regarding claim 1, Figure 1 of LIN discloses a semiconductor device comprising: 
an epitaxial ([0003]) substrate (200+210+220+231) comprising: 
a substrate (200, [0018]); 
an inserted layer (210+220, [0020]-[0021]) covering and contacting the substrate, wherein the inserted layer comprises a first inserted layer, and the first inserted layer comprises silicon oxide or silicon carbide (considering 210 as a silicon oxide layer, [0020]-[0021]), the first strain-relaxed layer comprises a plurality of different material layers, one of the plurality of different material layers is silicon oxide and another one of the plurality of different material layers is silicon carbide (considering 220 as a silicon carbide layer, [0020]-[0021]); and 
a III-V compound stacked layer (231) covering and contacting the inserted layer([0023]). 

Ikuta does not explicitly teach that the inserted layer (210+220) is a strain-relaxed layer. 


However, the above limitation does not distinguish the present invention over the prior art of LIN which teaches the structure as claimed and the material as specified in the applicant specification, wherein the structure is capable of performing the above function. Moreover, it has been held that claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Further, The Examiner notes that where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. (In re Swinehart and Sfiligoj, 169 USPQ 226 (C.C.P.A. 1971)).

Further, LIN does not teach wherein the III-V compound stacked layer (231) comprises a nucleation layer covering and contacting the strain-relaxed layer, a transition layer covering and contacting the nucleation layer, a superlattice covering and contacting the transition layer, and wherein the superlattice is formed by alternately stacking aluminum gallium nitride and aluminum nitride.

However, Zhao is a pertinent art which teaches a III-N semiconductor device wherein Figure 3a of Zhao shows an example semiconductor structure 300 comprising a buffer structure 103 that includes in a bottom-up direction an AlN nucleation layer 104, an (Al)GaN lower transition layer 106, a superlattice 108 including a repetition of 100 superlattice units of [5 nm AlN/28 nm Al.sub.0.1GaN] ([0063] and [0077]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor device of LIN such that the III-V compound stacked layer (231, Figure 1 of LIN) comprises a nucleation layer covering and contacting the strain-relaxed layer, a transition layer covering and contacting the nucleation layer, a superlattice covering and contacting the transition layer, and wherein the superlattice is formed by alternately stacking aluminum gallium nitride and aluminum nitride according to the teaching of Zhao in order to control buffer leakage, cracking and warp in the device ([0013]-[0015] of Zhao).

Regarding claims 8-9, Figure 1 of LIN discloses that the semiconductor device of claim 1, further comprising: a device layer contacting and covering the epitaxial substrate, wherein the device layer comprising: a gallium nitride layer (232, [0024]); and 
an aluminum gallium nitride layer (233, [0024]) disposed on the gallium nitride layer, and the semiconductor device, further comprising: 
an HEMT disposed on the epitaxial substrate, wherein the HEMT comprises: 
the epitaxial substrate (200+210+220+231); 
the device layer (232+233); 
a source electrode (401, [0030]) and a drain electrode (501) disposed on the aluminum gallium nitride layer; and 
a gate electrode (302, [0031]) disposed between the source electrode and the drain electrode and on the aluminum gallium nitride layer.


Response to Arguments

Applicant's arguments filed on 06/06/2022 have been fully considered but they are not persuasive. 

Applicant’s main argument regarding claim 1 includes: Briere in view of Lin either singly or in combination do not teach or make obvious that "the superlattice is formed by alternately stacking aluminum gallium nitride and aluminum nitride”.

In response, the Examiner respectfully disagrees and points out that Briere teaches the limitation of "the superlattice is formed by alternately stacking aluminum gallium nitride and aluminum nitride” in Figure 4a, wherein 410 comprising three layers of 412 comprising 310a,310b and 310c in each 410. Briere teaches that it may also be advantageous that interlayer 310a have substantially no gallium content or be formed substantially entirely of AIN ([0058] and further 310b and 310c comprise Al.sub.zGa.sub.(1-z)N ([0060]-[0061]). Thus, each 412 includes a stack of AlN/AlGaN and the layer 410 includes three of these stacks which meet the limitation of alternately stacking aluminum gallium nitride and aluminum nitride in the superlattice (410) in the Figure 4a of Briere.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/
Primary Examiner, Art Unit 2813